Citation Nr: 0903315	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  07-19 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right carpal tunnel 
syndrome, claimed as right hand and wrist condition.

2.  Evaluation of residuals of right thumb sprain, currently 
rated as noncompensably disabling.

3.  Entitlement to a 10 percent evaluation based on multiple, 
noncompensable service-connected disabilities.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The veteran had active service from January 1965 to October 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDINGS OF FACT

1.  Right carpal tunnel syndrome was not manifest in service 
or within one year of service discharge, and is unrelated to 
service.

2.  Residuals of right thumb sprain are manifested by 
subjective complaints of pain and weakness; objectively, 
there is no gap in opposition of the thumb to the fingers or 
palm and grip and thumb pinch strength is 5/5.

3.  The veteran is in receipt of noncompensable disability 
evaluations for residuals of right thumb sprain and a scar of 
the scrotum.

4.  The evidence of record fails to demonstrate that the 
veteran's noncompensable service-connected disabilities 
clearly interfere with his normal employability.


CONCLUSIONS OF LAW

1.  Right carpal tunnel syndrome was not incurred in or 
aggravated during service and may not be presumed to have 
been incurred therein.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).




3.  The schedular criteria for a compensable evaluation based 
on multiple noncompensable service-connected disabilities are 
not met. 38 U.S.C.A. §§ 1155, 5103-5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.324 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to a claimant before the initial unfavorable RO 
decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the U.S. Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

Any error by VA in providing the notice required by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and once an error is identified as to any of the 
four notice elements the burden shifts to VA to demonstrate 
that the error was not prejudicial to the appellant.  Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

As held in Sanders, all notice errors are presumed 
prejudicial and require reversal unless VA can show that the 
error did not affect the essential fairness of the 
adjudication.  To do this, VA must show that the purpose of 
the notice was not frustrated, such as by demonstrating: (1) 
that any defect was cured by actual knowledge on the part of 
the claimant; (2) that a reasonable person could be expected 
to understand from the notice what was needed; or (3) that a 
benefit could not have been awarded as a matter of law.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render 
any pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez- Flores v. Peake, 22 Vet. App. at 46.  
Although not specifically discussed by the court, some other 
possible circumstances that could demonstrate that VA error 
did not prejudice the claimant include where the claimant has 
stated that he or she has no further evidence to submit, or 
where the record reflects that VA has obtained all relevant 
evidence.

A letter dated in August 2002 explained the evidence 
necessary to support a claim for service connection.  The 
veteran was asked to identify evidence supportive of his 
claim.  He was told that VA would make reasonable efforts to 
help him obtain evidence.  

A March 2006 letter explained the manner in which VA 
determines disability ratings and effective dates.

In March 2007 the veteran was advised of the status of his 
appeal.

With respect to the timing of VCAA notice, the Board finds 
that any defect was harmless error.  Although the notices 
were provided to the veteran both before and after the 
initial adjudication, the veteran has not been prejudiced 
thereby.  Except as discussed below, the content of the 
notice provided to the veteran fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  Further, the Board finds that the purpose behind 
the notice requirement has been satisfied because the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  Therefore, 
although the veteran received inadequate preadjudicatory 
notice, and that error is presumed prejudicial, the record 
reflects that he was provided with a meaningful opportunity 
during the pendency of his appeal such that the 
preadjudicatory notice error did not affect the essential 
fairness of the adjudication now on appeal.

Regarding the veteran's claim for a compensable evaluation 
for residuals of right thumb sprain, the Board notes that 
this is a case in which the veteran is challenging the 
initial evaluation assigned following the grant of service 
connection.  In Dingess, the Court of Appeals for Veterans 
Claims held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Id. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.  

With respect to VA's duty to assist, the Board notes that 
identified treatment records have been obtained and 
associated with the record.  VA examinations have been 
conducted, and the Board finds that such examinations were 
adequate.  They were performed by neutral, skilled examiners 
who accurately recited the veteran's history and provided 
reasoned opinions based on careful review of the veteran's 
history and clinical examinations.  Neither the veteran nor 
his representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  In fact, the veteran stated in November 2005 that he 
had no further evidence to submit.  The Board is also unaware 
of any such outstanding evidence or information.  Therefore, 
the Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Factual Background

The veteran's service medical records disclose that he 
injured his right thumb playing basketball.  Specifically, 
they indicate that in October 1966 the veteran reported that 
he had jammed his right thumb.  Physical examination was 
negative.  At that time, the veteran also reported an old 
fracture of the fifth finger of the right hand.  X-rays 
revealed exostosis of the right fifth finger.  A subsequent 
X-ray revealed no evidence of recent fracture of dislocation 
in the right hand.  

On examination in October 1967, the veteran's upper 
extremities were noted to be clinically normal.  Neurological 
examination was also normal.  The veteran denied any history 
of broken bones; bone, joint, or other deformity; and 
lameness.  

On separation examination in September 1968, neurological and 
upper extremity examinations were clinically normal.  The 
veteran was determined to be qualified for separation.

A private medical record dated in June 2005 indicates the 
veteran's report of pain in his right hand for a year.

In July 2005 the veteran complained of right wrist pain of 
two months' duration.  EMG testing revealed mixed sensory and 
motor nerve neuropathy with demylenation and axonal damage.  

A VA hand examination was carried out in January 2006.  The 
veteran reported that he had not experienced a great deal of 
difficulty with his hands until approximately four or five 
years previously.  He also reported that in high school, he 
fractured his right fifth finger.  The examiner noted that 
the fracture had resulted in a 30 degree flexion contracture 
at the proximal interphalangeal joint of that finger.  The 
veteran related that he had worked for 27 years in various 
manufacturing positions and had retired due to various 
medical problems.  The examiner noted that the veteran was 
left handed.  The veteran indicated that he was able to 
perform daily activities in spite of intermittent tingling in 
his right wrist and a weakened grip.  On physical 
examination, there was no tenderness or swelling.  Flexion of 
the metacarpal phalangeal joints was to 90 degrees.  Flexion 
of the interphalangeal joints was to 90 degrees and 45 
degrees with the distal interphalangeal joints, except for 
the fifth finger.  The veteran could oppose the thumb to the 
little finger.  Thenar atrophy was present.  There was no 
tenderness in the metacarpal phalangeal joint of the thumb.  
Adduction of the thumb was to 30 degrees and adduction was to 
10 degrees.  The impression was sprain of the right thumb, 
right carpal tunnel syndrome, and fracture of the proximal 
interphalanx of the fifth finger with flexion deformity - 
old.  The examiner commented that the veteran's right thumb 
injury was a strain and that the fifth finger injury occurred 
prior to service.  He noted that the thumb injury appeared to 
be self limiting.  He noted that the veteran's carpal tunnel 
syndrome appeared to have occurred within the previous three 
to four years.  He opined that the veteran's carpal tunnel 
syndrome of the wrist was less likely than not related to the 
injury in service.

A VA scar examination was carried out in January 2007.  The 
examiner noted that the veteran had undergone surgery in 
service for torsion of the left testicle.  The veteran 
reported occasional pain in the left groin.  Physical 
examination revealed a 2-inch scar of the left groin.  
Palpation did not reveal a hernia.  The veteran was slightly 
tender just above the scar.  The scar was well  healed and 
nontender.  There was good texture and good adherence.  There 
was no keloid formation, elevation, or depression.  There was 
no limitation of function from the scar and no functional 
impairment.  The veteran's testicles were normal and 
nontender; no masses were noted.

Records from the Social Security Administration indicate that 
the veteran worked steadily from August 1985 to May 2002.  

On VA examination in July 2007, the veteran's history was 
reviewed.  He complained of chronic thumb pain primarily in 
the carpal metacarpal joint.  Hand grip strength was 5/5.  
The veteran had normal dexterity.  Thumb pinch strength was 
5/5.  There was no gap on opposition with the fingers and no 
gap between the thumb and transverse fold of the palm.  Range 
of motion testing revealed carpal metacarpal joint flexion of 
zero to 50 degrees both prior to and following repetitive 
motion, distal interphalangeal joint flexion and palmar 
flexion from zero to 70 degrees prior to repetitive motion 
and 68 degrees following repetitive motion, and dorsiflexion 
from zero to 20 degrees both prior to and following 
repetitive motion.  There was no apparent pain, weakness, 
fatigability, or loss of coordination during or following 
three repetitions of range of motion.  X-rays revealed no 
evidence of fracture or dislocation.  The assessment was 
right thumb strain.

	Service Connection for Right Carpal Tunnel Syndrome

As an initial matter, the Board notes that the veteran has 
not alleged that this claimed disability is the result of 
participation in combat with the enemy.  Therefore, the 
combat provisions of 38 U.S.C.A. § 1154 (West 2002) are not 
applicable.

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for organic diseases of the nervous system 
may be granted if manifest to a compensable degree within one 
year of active service.  38 U.S.C.A. § 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. § 3.307, 3.309 
(2008).

Direct service connection may not be granted without evidence 
of a current disability, evidence of in-service incurrence or 
aggravation of a disease or injury, and evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

Having carefully reviewed the evidence pertaining to the 
veteran's service connection claim, the Board has concluded 
that service connection is not warranted.  In this regard, 
the Board observes that there is no evidence of carpal tunnel 
syndrome during service or within many years following 
discharge.  In fact, the veteran, when reporting right wrist 
pain to his medical providers, stated that onset had been 
fairly recent.  In June 2005 he reported pain in his right 
hand for a year.  Moreover, the January 2006 VA examiner 
noted that the veteran's carpal tunnel syndrome appeared to 
have occurred within the previous three to four years and 
opined that the carpal tunnel syndrome of the wrist was less 
likely than not related to the injury in service.

The grant of service connection requires competent evidence 
to establish a diagnosis and, as in this case, relate the 
diagnosis to the veteran's service.  While the record 
demonstrates a current diagnosis of right carpal tunnel 
syndrome, it does not contain reliable evidence which relates 
this disability to any injury or disease in service.  The 
Board finds that the negative record at service discharge and 
for years following service is more probative than the 
veteran's more recent statements.  See Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  

The Board has also considered the veteran's statements 
concerning the etiology of this claimed disability.  However, 
it finds that the veteran is not competent to state whether 
his current right carpal tunnel syndrome is related to an 
injury to his right thumb in service.  See Jandreau 
(explaining in footnote 4 that a veteran is competent to 
provide a diagnosis of a simple condition such as a broken 
leg, but not competent to provide evidence as to more complex 
medical questions).  The Board finds that the etiology of the 
current right carpal tunnel syndrome is far too complex a 
medical question to lend itself to the opinion of a 
layperson.

In summary, the evidence points to a post-service onset of 
the veteran's claimed right carpal tunnel syndrome.  It is 
not clear whether the veteran is asserting that he noted 
carpal tunnel symptoms during service and that there is 
continuity of symptomatology.  Assuming that he has advanced 
such assertion, there is a remarkable lack of credible 
evidence of pathology or treatment in proximity to service or 
within many years of separation.  Furthermore, the separation 
examination disclosed that the neurologic system was normal.  
In addition, the veteran, at times, has reported a post-
service onset of his symptoms.  Such report is a statement 
against interest and is considered credible.  The Board finds 
the negative and silent record to be far more probative than 
the veteran's remote, unsupported assertions.  Rather, the 
probative evidence establishes that the post-service 
diagnosis of right carpal tunnel is not related to service.  
The Board has considered the record and the veteran's 
assertions.  However, the most probative evidence consists of 
treatment records and the veteran's own report reflecting 
onset after service discharge.  Absent reliable evidence 
relating this disability to service, the claim of entitlement 
to service connection must be denied.  
The preponderance of the evidence is against the veteran's 
claim and the doctrine of reasonable doubt is not applicable 
in the instant appeal.  

	Evaluation of Right Thumb Sprain Residuals

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2008).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2008).

The Board observes that in cases where the original rating 
assigned is appealed, consideration must be given to whether 
a higher rating is warranted at any point during the pendency 
of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  
The Board has considered whether staged ratings are 
warranted.  However, it finds that the disability has not 
significantly changed and that a uniform rating is 
appropriate.

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

The veteran's right thumb disability is evaluated as 
noncompensably disabling pursuant to 38 C.F.R. § 3.71a, 
Diagnostic Code 5228, for limitation of motion of the thumb.  
That criteria provides a noncompensable evaluation for a gap 
of less than one inch between the thumb pad and the fingers, 
with the thumb attempting to oppose the fingers of the major 
or minor hand.  An evaluation of 10 percent is warranted 
where there is a gap of one to two inches between the thumb 
pad and fingers with the thumb attempting to oppose the 
fingers of the major or minor hand.  Under Diagnostic Code 
5224, favorable ankylosis of the minor thumb warrants a 10 
percent evaluation, and unfavorable ankylosis of that digit 
warrants a 20 percent evaluation.

Having reviewed the evidence regarding this disability, the 
Board has determined that a compensable evaluation is not for 
application.  In this regard, the Board observes that the 
most recent VA examination revealed no gap between the thumb 
pad and fingers or the transverse fold of the hand on 
opposition.  There was no apparent pain, weakness, 
fatigability, or loss of coordination during or following 
repeated motion.  Grip strength and thumb pinch strength was 
5/5.  There is no evidence of ankylosis of the right thumb.  
Essentially, the veteran retains good functional use of his 
right hand, to include the thumb.  

The Board acknowledges the veteran's reports of pain 
associated with his right thumb.  See DeLuca.  However, the 
medical evidence of record reflects pain free motion of the 
affected joints.  Moreover, neither the lay nor medical 
evidence reflects the functional equivalent of the criteria 
required for a compensable  evaluation.  See Johnston v. 
Brown, 10 Vet. App. 80 (1997).  

The Board notes that the veteran is competent to report that 
his disability is worse than currently evaluated.  However, 
the more probative evidence consists of that prepared by 
neutral skilled professionals, and such evidence demonstrates 
that a compensable evaluation is not for application.  

	Compensable Evaluation based on Multiple Noncompensable 
        Service-connected Disabilities

Whenever a veteran is suffering from two or more separate 
permanent service-connected disabilities of such character as 
clearly to interfere with normal employability, even though 
none of the disabilities may be of compensable degree under 
the Schedule for Rating Disabilities the rating agency is 
authorized to apply a 10-percent rating, but not in 
combination with any other rating.  38 C.F.R. § 3.324 (2008).

The provisions of 38 C.F.R. § 3.324 are predicated on the 
existence solely of noncompensable service-connected 
disabilities.  As such, once a compensable evaluation for any 
service-connected disability has been awarded, the 
applicability of 38 C.F.R. § 3.324 is rendered moot.  See 
Butts v. Brown, 5 Vet. App. 532, 541 (1993).

In the instant case, service connection was awarded for in 
October 2002 for a scar of the scrotum.  A noncompensable 
evaluation was assigned.  In January 2006, service connection 
was granted for residuals of right thumb sprain and a 
noncompensable evaluation was assigned.  The Board determined 
above that service connection is not warranted for right 
carpal tunnel syndrome.  The Board has also determined that a 
compensable evaluation is not warranted for the veteran's 
right thumb disability.  As such, the veteran has only two 
service-connected disabilities and neither is evaluated as 
compensably disabling.  

Upon review of the probative and competent medical evidence 
of record, for the following reasons, the Board finds that 
the veteran is not entitled to a 10 percent evaluation under 
38 C.F.R. § 3.324 as his multiple noncompensable service- 
connected disabilities do not interfere with his normal 
employability.   In this regard, the Board notes that the 
evidence demonstrates that neither of the veteran's service-
connected disabilities causes any notable functional 
limitation.  Rather, the veteran has reported that he is 
capable of performing activities of daily living in spite of 
intermittent tingling of his right wrist and a weakened grip.  
He has also reported that he retired after working for 27 
years in various manufacturing positions due to a variety of 
health problems.  Objectively, the record demonstrates that 
the veteran retains good functional use of his right hand and 
that the service-connected scar is not productive of any 
functional limitation.  

In summary, there is no competent or credible evidence of 
record that the veteran's service-connected disabilities, 
either individually or in combination, have "clearly" 
interfered with his normal employability, or, have had any 
measurable negative effect on his employability during the 
appeal period.  For this reason, the veteran is not entitled 
to a compensable evaluation under the provisions of 38 C.F.R. 
§ 3.324 (2008).





ORDER

Entitlement to service connection for right carpal tunnel 
syndrome is denied.

Entitlement to a compensable evaluation for residuals of 
right thumb sprain is denied.

Entitlement to a 10 percent evaluation based on multiple, 
noncompensable service-connected disabilities is denied.





____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


